Balio, J. (dissenting).
I respectfully dissent. The Surrogate found that the testator did not ask for assistance in signing his *839purported last will and testament and that, based upon the substantial difference in the manner and quality of the testator’s handwriting after Sherry Callara physically assisted in the signing, she did more than steady his hand, and that she controlled the movement of his hand. Thus, the court concluded that the proposed last will and testament had not been duly executed.
EPTL 3-2.1 (a) (1) requires that the testator execute a will by signing it or by having another person sign it in his name "and by his direction”. Where, as here, the testator is physically infirm, a third person may assist the testator by holding and guiding his hand or arm (see, Matter of Morris, 208 AD2d 733, 734; Matter of Kearney, 69 App Div 481, 483). Although the testator must request the assistance (see, Matter of Morris, supra; Matter of Kearney, supra), the fact that the testator desired such assistance may be inferred from the circumstances (see, Matter of Lewis, 193 Misc 183; Matter of Knight, 87 Misc 577). The hearing testimony establishes that the testator was on his deathbed. In fact, he died a few hours after attempting to sign the will. Two persons had to prop the testator up to a sitting position so that he could attempt to sign the will. One of those persons is a legatee under the proposed will and the other, Sherry Callara, is the mother of the other legatee and is named the executrix under the will. When the testator appeared to be having difficulty signing his name, his attorney suggested that Callara assist by holding his hand steady. The Surrogate determined, based upon the testimony and the appearance of the signature, that the testator did not request Callara’s assistance and that Callara actually controlled the testator’s conduct in signing the will. That determination, made by the Judge who presided at the hearing and heard the testimony, "is entitled to great weight in this case, which hinged on the credibility of the witnesses” (Matter of Margolis, 218 AD2d 738, 739, lv denied 88 NY2d 802; see also, Matter of Morris, supra; Hanley v Williamson, 186 AD2d 1010). I perceive no basis in this record to disturb the Surrogate’s findings. (Appeal from Order of Orleans County Surrogate’s Court, Punch, S.—EPTL.) Present—Green, J. P., Lawton, Doerr, Balio and Boehm, JJ.